FILED
                                                                   Apr 28 2016, 7:03 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Lisa Diane Manning                                         Gregory F. Zoeller
      Manning Law Office                                         Attorney General of Indiana
      Danville, Indiana                                          Paula J. Beller
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Corey T. Weaver,                                           April 28, 2016
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 32A04-1508-CR-1110
              v.                                                 Appeal from the Hendricks
                                                                 Superior Court
      State of Indiana,                                          The Honorable Rhett M. Stuard,
      Appellee-Plaintiff                                         Judge
                                                                 Trial Court Cause No.
                                                                 32D02-1410-CM-1002



      Mathias, Judge.


[1]   Corey Weaver (“Weaver”) was convicted in the Hendricks Superior Court for

      refusing to identify himself to a law enforcement official, as required pursuant

      to Indiana Code section 34-28-5-3.5. Weaver appeals and argues that his

      conviction is not supported by sufficient evidence.


      Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016                Page 1 of 11
[2]   We reverse and remand for proceedings consistent with this opinion.


                                      Facts and Procedural History

[3]   At 9:31 p.m. on October 1, 2014, Hendricks County Sheriff’s Deputy Samuel

      Chandler (“Deputy Chandler”) initiated a traffic stop of Weaver’s vehicle on

      U.S. Highway 40 because Weaver had an inoperable plate light. Weaver pulled

      over into an Arby’s parking lot where Deputy Chandler approached him.1

      Appellant’s App. p. 12.

[4]   Deputy Chandler asked Weaver if he knew that his plate light did not work,

      and Weaver told the officer that he was not aware that the light was inoperable.

      Deputy Chandler then asked if Weaver had his license and registration. Weaver

      said he did not know. Tr. p. 11. Weaver started to look for his registration but

      was unable to find it.

[5]   Weaver eventually told the officer that he previously had an Indiana license but

      that he did not have it or any other form of identification with him. Id. at 55-56.

      Weaver told Deputy Chandler that he was not aware that he was required to

      carry identification while driving. Id. at 56.


[6]   After failing to produce any identification, the following conversation ensued:


               DEPUTY CHANDLER: Okay, where do you live at, bud?




      1
       At trial, Deputy Chandler testified that the stop occurred at 10:15 p.m. in a McDonald’s parking lot. Tr. p.
      11. However, the video recording of the traffic stop establishes the time and location as noted above.

      Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016                         Page 2 of 11
              COREY, WEAVER: Uh, Indianapolis.


              DEPUTY CHANDLER: You live in Indy—what’s your actual
              physical mailing address?


              COREY WEAVER: Uh, am I being charged with something?


              DEPUTY CHANDLER: No, I’m trying to figure out who you
              are. You don’t have any identification.


      Id. This was the only time that Deputy Chandler specifically asked for Weaver’s

      address.


[7]   After explaining that Weaver was required to provide the requested

      information, Deputy Chandler again asked Weaver for his name. Id at 57.

      Weaver stated that his name was “Mr. Weaver.” Id. at 11. After Deputy

      Chandler asked for his first name, Weaver stated that he did not have a

      particular name. Id. at 57. Deputy Chandler asked the same question many

      ways. Id. at 58 (“What are they calling you? . . . [D]oes your mom call you Mr.

      Weaver?”). Eventually, Weaver stated that his mother calls him Corey. Id. at

      59.

[8]   Weaver also failed to provide his birthdate when asked. Id. at 60. Weaver stated

      that he was “a little uncomfortable” providing his birthdate. Id. Approximately

      eight minutes after he stopped Weaver, Deputy Chandler ordered Weaver to

      put his hands on the back of his head and step out of the vehicle. Id. at 60-61;

      Ex. Vol. State’s Ex. 1. Deputy Chandler placed Weaver in handcuffs and stated


      Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016   Page 3 of 11
       that he was detaining Weaver until he could identify him. Id. at 61. Deputy

       Chandler told Weaver several times that he was legally required to provide

       identification and warned him that he would have to go to jail if he failed to

       comply. See, e.g., id. at 62.


[9]    Sixteen minutes after the traffic stop began, Weaver told Deputy Chandler his

       birthdate. Id. at 67. After Deputy Chandler confirmed the information Weaver

       provided, he determined that Weaver’s driver’s license had been suspended.

       The deputy then impounded Weaver’s vehicle but allowed Weaver to leave of

       his own accord.

[10]   On October 3, 2014, Weaver was charged with Class A misdemeanor driving

       while suspended and Class C misdemeanor failure to identify.2 A bench trial

       was held on March 31, 2015, and was continued on July 10, 2015. Weaver

       represented himself at trial and was convicted as charged.

[11]   Weaver was ordered to serve four days for the driving while suspended

       conviction but was given credit for four days served. The trial court also ordered

       him to pay a $100 fine. For the refusal to identify conviction, he was only




       2
        The State also alleged that Weaver committed the following infractions: “No Operators License in
       Possession,” “Certification of Registration; Possession Required,” and “Improper or No Tail or Plate Light.”
       Tr. p. 88; Appellant’s App. at 1. The trial court concluded that Weaver committed the infractions as alleged
       and ordered him to pay a $100 fine for each infraction. Appellant’s App. p. 46.



       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016                       Page 4 of 11
       ordered to pay a second $100 fine. Weaver now appeals, claiming that the State

       produced insufficient evidence to support his refusal to identify conviction.3

                                                Standard of Review

[12]   When a party challenges the sufficiency of the evidence, we neither reweigh the

       evidence nor judge the credibility of witnesses. Chappell v. State, 966 N.E.2d

       124, 129 (Ind. Ct. App. 2012) (citing McHenry v. State, 820 N.E.2d 124, 126

       (Ind. 2005)), trans denied. Rather, we recognize the exclusive province of the

       trier of fact to weigh any conflicting evidence and we consider only the

       probative evidence supporting the conviction and the reasonable inferences to

       be drawn therefrom. Id. If there is not substantial evidence of probative value

       from which a reasonable trier of fact could have drawn the conclusion that the

       defendant was guilty of the crime charged beyond a reasonable doubt, then the

       judgment will be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137 (Ind.

       Ct. App. 2008).


                                            Discussion and Decision

[13]   To convict Weaver of Class C misdemeanor failure to identify, the State was

       required to prove that Weaver “knowingly or intentionally refuse[d] to provide .

       . . [his] name, address, and date of birth.” Ind. Code § 34-28-5-3.5(1); see also

       Appellant’s App. p. 11. Weaver argues that Indiana Code section 34-28-5-3.5




       3
        We held oral argument in this case at Cathedral High School in Indianapolis, Indiana, on March 11, 2016.
       We extend our gratitude to the faculty, students, and staff of the school for their gracious hospitality, and we
       commend counsel for the quality of the advocacy.

       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016                           Page 5 of 11
       does not impose a timeliness requirement and that he eventually gave his date

       of birth to the officer.

[14]   First, we observe that penal statutes are construed strictly against the State.

       Milam v. State, 14 N.E.3d 879, 882 (Ind. Ct. App. 2014) (citing Luhrsen v. State,

       864 N.E.2d 452, 455–56 (Ind. Ct. App. 2007)). However, we do not construe

       statutes so strictly that our interpretation defeats the legislature’s expressed

       intent. Id.


[15]   Indeed, our court must ascertain and give effect to legislative intent. Chambliss v.

       State, 746 N.E.2d 73, 78 (Ind. 2001) (citing Bartlett v. State, 711 N.E.2d 497, 501

       (Ind. 1999)). “The best evidence of legislative intent is the language of the

       statute itself, and all words must be given their plain and ordinary meaning

       unless otherwise indicated by statute.” Id. (quoting Bartlett, 711 N.E.2d at 501).

       We presume that the legislature intended that the statutory application would

       not yield “an unjust or absurd result.” Milam, 14 N.E.3d at 882.


[16]   Weaver argues that our court may not require an individual to provide the

       requested information to the officer within a certain amount of time because

       Indiana Code section 34-28-5-3.5 does not impose a time requirement. We

       agree, but only to a point, a point that was not reached in the facts before us.


[17]   We may reasonably conclude that the General Assembly intended that a person

       would identify him or herself promptly when a law enforcement officer requests

       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016   Page 6 of 11
       such identification. Failing to require a person to promptly provide the

       statutorily required identification information would contravene public policy.

       If a person could indefinitely delay giving identification information to the

       requesting officer, it would make the officer’s job needlessly difficult, and

       possibly endanger officers and drivers involved in roadside traffic stops.


[18]   However, after reviewing the conversation between Weaver and Deputy

       Chandler, it is evident that Weaver did not refuse to give his address when

       asked. Instead of replying that he would not provide his address, or evading

       Deputy Chandler on the issue, Weaver asked a question: “Uh, am I being

       charged with something?” Tr. p. 56.


[19]   Weaver’s question was a normal and legitimate question; it was certainly not an

       express denial of information. Weaver then asked why he was required to

       identify himself if he was not being charged with a crime. Deputy Chandler

       explained that Weaver was required to provide the information by law, but

       Deputy Chandler did not return to the topic of Weaver’s address at any other

       time during the traffic stop.


[20]   Weaver’s general behavior during the stop was ridiculous. Deputy Chandler

       properly ended Weaver’s evasiveness eight minutes into the stop, ordering him

       out of the vehicle, and handcuffing him until he could identify him. See Tr. pp.

       23; Ex. Vol., State’s Ex. 1.


       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016   Page 7 of 11
[21]   Even then, Weaver’s evasiveness did not abate. It took Deputy Chandler

       another eight minutes before he had Weaver’s date of birth. Importantly, with

       those two (and one-half) pieces (Weaver having stated that he lived in

       Indianapolis) of the three pieces of information called for by the statute, Deputy

       Chandler was able to ascertain that Weaver was driving while suspended (a

       Class A misdemeanor), had a permit to carry a handgun, and had no

       outstanding warrants.4


[22]   Deputy Chandler impounded Weaver’s vehicle and cited Weaver for the Class

       A misdemeanor driving while suspended but allowed Weaver to leave the stop

       thereafter. Despite being the personal recipient of Weaver’s evasiveness,

       Deputy Chandler did not arrest Weaver for his behavior. He did, however,

       allege probable cause to charge Weaver with Class C misdemeanor failure to

       identify, and two days later, the charge was added.


[23]   Even with all of this in mind, and as reprehensibly as Weaver behaved, under

       the specific and limited facts and circumstances before us, we do not consider

       Weaver’s question in response to being asked for his address to constitute

       refusal. Indeed, his legitimate question as to whether he was being arrested

       approaches constitutional magnitude under the statute. Because Weaver did not




       4
           We assume that Weaver would have been arrested if he had any outstanding warrants.

       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016                Page 8 of 11
       refuse to provide his address, the State did not meet its burden of proving that

       Weaver refused to provide his name, address, and date of birth. See I.C. § 34-28-

       5-3.5(1). We therefore reverse Weaver’s conviction for Class C misdemeanor

       failure to identify.


[24]   Reversed and remanded for proceedings consistent with this opinion.



       Kirsch, J., concurs.


       Altice, J., dissents with opinion.




       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016   Page 9 of 11
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Corey T. Weaver,                                           Court of Appeals Case No.
                                                                  32A04-1508-CR-1110
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff




       Altice, Judge, dissenting.


[25]   Our standard of review requires us to affirm Weaver’s conviction “unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Jackson v. State, No. 48S02-1509-CR-554, slip op. at 4 (Ind.

       March 2, 2016). In my opinion, the trial court reasonably determined that the

       evidence in this case sufficiently established each element of the offense.

       Therefore, I must dissent.


[26]   As determined by the majority, I.C. § 34-28-5-3.5 should be interpreted to

       require an individual stopped for an infraction or ordinance violation to identify

       him or herself promptly when a law enforcement officer requests identifying

       information under the statute. There was nothing prompt about Weaver’s

       provision of the requested information. Time and again, Deputy Chandler

       patiently explained that he needed to identify Weaver and that Weaver was


       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016              Page 10 of 11
       legally required to provide the requested information. After Weaver was unable

       to provide his driver’s license, Deputy Chandler asked for his address and then

       for his name. Weaver avoided answering the question regarding his address and

       then became overtly evasive regarding his name, requiring another two minutes

       of questioning before providing his first and last name. Even if this was not

       enough to establish the offense of failure to identify, his subsequent refusals to

       provide his birthdate surely were sufficient.


[27]   After the cumbersome task of determining Weaver’s name, Deputy Chandler

       requested Weaver’s birthdate. Weaver did not provide the information. At that

       point, Deputy Chandler removed Weaver from the vehicle, handcuffed him,

       and “placed him in custody for refusing to identify himself.” Transcript at 12.

       Over the next eight minutes, Deputy Chandler asked Weaver at least four more

       times for his birthdate and each direct request was met with a refusal to answer.

       Deputy Chandler then indicated that he was taking Weaver to jail so that he

       could be identified. Weaver finally provided his birthdate approximately sixteen

       minutes after the stop began. By this point, a reasonable trier of fact could

       conclude, as did the trial court, that Weaver had already committed the offense

       of failure to identify. Accordingly, I would affirm Weaver’s conviction.




       Court of Appeals of Indiana | Opinion 32A04-1508-CR-1110 | April 28, 2016   Page 11 of 11